DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a cutting device comprising: a cutting blade reciprocally movable within a movable range including a first retracted position away from a target to be cut and a cut complete position at which cutting of the target is to be completed; a drive portion configured to move the cutting blade; a memory configured to store cutting data indicating at least the first retracted position; and a controller configured to perform: (a) controlling the drive portion to move the cutting blade from the first retracted position to the cut complete position according to the cutting data, thereby cutting the target; (b) controlling the drive portion to move the cutting blade from the cut complete position after the (a) controlling is completed; (c) controlling, in response to determining that the cutting blade has stopped at an intervening position during one of the (a) controlling and the (b) controlling, the drive portion to move the cutting blade from the intervening position to a second retracted position, the intervening position being in between a cut start position at which cutting of the target is started and the cut complete position, the second retracted position being positioned within the movable range and being away from the target; and (d) updating the cutting data stored in the memory so as to indicate the second retracted position in place of the first retracted position.

3.	The Applicant also disclosed substantially the same subject matter in independent claim 10.

4.	U.S. Patent application publication number 2003/0126962 to Bland et al. disclosed a similar invention in Fig. 1. Unlike in the instant application, Bland et al. are silent about “a memory configured to store cutting data indicating at least the first retracted position; (c) controlling, in response to determining that the cutting blade has stopped at an intervening position during one of the (a) controlling and the (b) controlling, the drive portion to move the cutting blade from the intervening position to a second retracted position, the intervening position being in between a cut start position at which cutting of the target is started and the cut complete position, the second retracted position being positioned within the movable range and being away from the target; and (d) updating the cutting data stored in the memory so as to indicate the second retracted position in place of the first retracted position” as disclosed in independent claim 1.
5. 	Bland et al. are also silent about similar limitations as disclosed in independent claim 10. 

6.	U.S. Patent application publication number 2013/0209154 to Kasugai et al. also disclosed a similar invention in Figs. 3 and 5. Unlike in the instant application, Kasugai et al. are silent about “(c) controlling, in response to determining that the cutting blade has stopped at an intervening position during one of the (a) controlling and the (b) controlling, the drive portion to move the cutting blade from the intervening position to a second retracted position, the intervening position being in between a cut start position at which cutting of the target is started and the cut complete position, the second retracted position being positioned within the movable range and being away from the target; and (d) updating the cutting data stored in the memory so as to indicate the second retracted position in place of the first retracted position” as disclosed in independent claim 1.
7. 	Kasugai et al. are also silent about similar limitations as disclosed in independent claim 10. 

8.	Wipo application publication number WO0242084 to Fujiwara also disclosed a similar invention in Figs. 4(a) and 4(b). Unlike in the instant application, Fujiwara is also silent about “(c) controlling, in response to determining that the cutting blade has stopped at an intervening position during one of the (a) controlling and the (b) controlling, the drive portion to move the cutting blade from the intervening position to a second retracted position, the intervening position being in between a cut start position at which cutting of the target is started and the cut complete position, the second retracted position being positioned within the movable range and being away from the target; and (d) updating the cutting data stored in the memory so as to indicate the second retracted position in place of the first retracted position” as disclosed in independent claim 1.
9. 	Fujiwara is also silent about similar limitations as disclosed in independent claim 10. 
 
10.	The disclosure of the instant application is pertinent because the Applicant’s invention facilitates the clearing of a jammed state of a cutting blade in a cutting device, without adversely affecting the integrity of critical components such as sensors.

11.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853